Per Curiam.
The Detroit United Railway filed its petition in the circuit court for the county of Oakland as commencement of proceedings to condemn for its use certain premises. Objections were filed by a property owner, a portion of whose premises it was sought to obtain in the proceeding. A hearing was had, and an order was entered dismissing the petition. It. is sought to review the determination by mandamus. This is not the proper remedy. The order of the circuit court is a final order disposing of the entire proceeding.
Writ denied.